           Case 2:17-mc-00157-TLN-KJN Document 54 Filed 07/26/21 Page 1 of 6



 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700
 5   Attorneys for the United States
 6

 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                         2:17-MC-00157-TLN-KJN
12                 Plaintiff,
                                                       STIPULATION AND ORDER EXTENDING
13                 v.                                  TIME FOR FILING A COMPLAINT FOR
                                                       FORFEITURE AND/OR TO OBTAIN AN
14   $42,906.72 SEIZED FROM WELLS FARGO                INDICTMENT ALLEGING FORFEITURE
     BANK ACCOUNT NUMBER 2249869062,
15
                   Defendant.
16

17          It is hereby stipulated by and between the United States of America and claimants Gregorio

18 Ramirez Castillo and Jennifer Jannette Castillo-Ramirez (“claimants”), by and through their respective

19 counsel, as follows:

20          1.     On or about July 24, 2017, claimants filed claims in the administrative forfeiture

21 proceedings with the Drug Enforcement Administration with respect to the $42,906.72 seized from

22 Wells Fargo Bank Account Number 2249869062 (hereafter “defendant funds”), which were seized on

23 May 8, 2017.

24          2.     The Drug Enforcement Administration has sent the written notice of intent to forfeit

25 required by 18 U.S.C. § 983(a)(1)(A) to all known interested parties. The time has expired for any

26 person to file a claim to the defendant funds under 18 U.S.C. § 983(a)(2)(A)-(E), and no person other

27 than the claimants have filed a claim to the defendant funds as required by law in the administrative

28 forfeiture proceeding.
                                                        1
                                                                            Stipulation to Extend Time to File Complaint
           Case 2:17-mc-00157-TLN-KJN Document 54 Filed 07/26/21 Page 2 of 6



 1          3.      Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for

 2 forfeiture against the defendant funds and/or to obtain an indictment alleging that the defendant funds

 3 are subject to forfeiture within ninety days after a claim has been filed in the administrative forfeiture

 4 proceedings, unless the court extends the deadline for good cause shown or by agreement of the parties.

 5 That deadline was October 20, 2017.

 6          4.      By Stipulation and Order filed October 23, 2017, the parties stipulated to extend to

 7 December 19, 2017, the time in which the United States is required to file a civil complaint for

 8 forfeiture against the defendant funds and/or to obtain an indictment alleging that the defendant funds

 9 are subject to forfeiture.

10          5.      By Stipulation and Order filed January 2, 2018, the parties stipulated to extend to

11 January 19, 2017, the time in which the United States is required to file a civil complaint for forfeiture

12 against the defendant funds and/or to obtain an indictment alleging that the defendant funds are subject

13 to forfeiture.

14          6.      By Stipulation and Order filed January 19, 2018, the parties stipulated to extend to

15 February 19, 2017, the time in which the United States is required to file a civil complaint for forfeiture

16 against the defendant funds and/or to obtain an indictment alleging that the defendant funds are subject

17 to forfeiture.

18          7.      By Stipulation and Order filed February 15, 2018, the parties stipulated to extend to May

19 21, 2018, the time in which the United States is required to file a civil complaint for forfeiture against

20 the defendant funds and/or to obtain an indictment alleging that the defendant funds are subject to

21 forfeiture.

22          8.      By Stipulation and Order filed May 18, 2018, the parties stipulated to extend to August

23 20, 2018, the time in which the United States is required to file a civil complaint for forfeiture against

24 the defendant funds and/or to obtain an indictment alleging that the defendant funds are subject to

25 forfeiture.

26          9.      By Stipulation and Order filed August 13, 2018, the parties stipulated to extend to

27 November 19, 2018, the time in which the United States is required to file a civil complaint for

28 forfeiture against the defendant funds and/or to obtain an indictment alleging that the defendant funds
                                                       2
                                                                              Stipulation to Extend Time to File Complaint
           Case 2:17-mc-00157-TLN-KJN Document 54 Filed 07/26/21 Page 3 of 6



 1 are subject to forfeiture.

 2          10.     By Stipulation and Order filed October 24, 2018, the parties stipulated to extend to

 3 January 18, 2019, the time in which the United States is required to file a civil complaint for forfeiture

 4 against the defendant funds and/or to obtain an indictment alleging that the defendant funds are subject

 5 to forfeiture.

 6          11.     By Stipulation and Order filed January 18, 2019, the parties stipulated to extend to

 7 March 19, 2019, the time in which the United States is required to file a civil complaint for forfeiture

 8 against the defendant funds and/or to obtain an indictment alleging that the defendant funds are subject

 9 to forfeiture.

10          12.     By Stipulation and Order filed March 20, 2019, the parties stipulated to extend to May

11 20, 2019, the time in which the United States is required to file a civil complaint for forfeiture against

12 the defendant funds and/or to obtain an indictment alleging that the defendant funds are subject to

13 forfeiture.

14          13.     By Stipulation and Order filed May 21, 2019, the parties stipulated to extend to July 19,

15 2019, the time in which the United States is required to file a civil complaint for forfeiture against the

16 defendant funds and/or to obtain an indictment alleging that the defendant funds are subject to

17 forfeiture.

18          14.     By Stipulation and Order filed July 17, 2019, the parties stipulated to extend to

19 September 17, 2019, the time in which the United States is required to file a civil complaint for

20 forfeiture against the defendant funds and/or to obtain an indictment alleging that the defendant funds

21 are subject to forfeiture.

22          15.     By Stipulation and Order filed September 13, 2019, the parties stipulated to extend to

23 November 18, 2019, the time in which the United States is required to file a civil complaint for

24 forfeiture against the defendant funds and/or to obtain an indictment alleging that the defendant funds

25 are subject to forfeiture.

26          16.     By Stipulation and Order filed November 15, 2019, the parties stipulated to extend to

27 January 2, 2020, the time in which the United States is required to file a civil complaint for forfeiture

28 against the defendant funds and/or to obtain an indictment alleging that the defendant funds are subject
                                                       3
                                                                              Stipulation to Extend Time to File Complaint
           Case 2:17-mc-00157-TLN-KJN Document 54 Filed 07/26/21 Page 4 of 6



 1 to forfeiture.

 2          17.     By Stipulation and Order filed January 3, 2020, the parties stipulated to extend to

 3 February 28, 2020, the time in which the United States is required to file a civil complaint for forfeiture

 4 against the defendant funds and/or to obtain an indictment alleging that the defendant funds are subject

 5 to forfeiture.

 6          18.     By Stipulation and Order filed February 27, 2020, the parties stipulated to extend to

 7 March 30, 2020, the time in which the United States is required to file a civil complaint for forfeiture

 8 against the defendant funds and/or to obtain an indictment alleging that the defendant funds are subject

 9 to forfeiture.

10          19.     By Stipulation and Order filed March 26, 2020, the parties stipulated to extend to May

11 29, 2020, the time in which the United States is required to file a civil complaint for forfeiture against

12 the defendant funds and/or to obtain an indictment alleging that the defendant funds are subject to

13 forfeiture.

14          20.     By Stipulation and Order filed May 26, 2020, the parties stipulated to extend to July 28,

15 2020, the time in which the United States is required to file a civil complaint for forfeiture against the

16 defendant funds and/or to obtain an indictment alleging that the defendant funds are subject to

17 forfeiture.

18          21.     By Stipulation and Order filed July 24, 2020, the parties stipulated to extend to August

19 27, 2020, the time in which the United States is required to file a civil complaint for forfeiture against

20 the defendant funds and/or to obtain an indictment alleging that the defendant funds are subject to

21 forfeiture.

22          22.     By Stipulation and Order filed August 26, 2020, the parties stipulated to extend to

23 September 28, 2020, the time in which the United States is required to file a civil complaint for

24 forfeiture against the defendant funds and/or to obtain an indictment alleging that the defendant funds

25 are subject to forfeiture.

26          23.     By Stipulation and Order filed September 28, 2020, the parties stipulated to extend to

27 October 28, 2020, the time in which the United States is required to file a civil complaint for forfeiture

28 against the defendant funds and/or to obtain an indictment alleging that the defendant funds are subject
                                                       4
                                                                              Stipulation to Extend Time to File Complaint
           Case 2:17-mc-00157-TLN-KJN Document 54 Filed 07/26/21 Page 5 of 6



 1 to forfeiture.

 2          24.     By Stipulation and Order filed October 28, 2020, the parties stipulated to extend to

 3 December 28, 2020, the time in which the United States is required to file a civil complaint for

 4 forfeiture against the defendant funds and/or to obtain an indictment alleging that the defendant funds

 5 are subject to forfeiture.

 6          25.     By Stipulation and Order December 17, 2020, the parties stipulated to extend to

 7 February 26, 2021, the time in which the United States is required to file a civil complaint for forfeiture

 8 against the defendant funds and/or to obtain an indictment alleging that the defendant funds are subject

 9 to forfeiture.

10          26.     By Stipulation and Order February 26, 2021, the parties stipulated to extend to April 27,

11 2021, the time in which the United States is required to file a civil complaint for forfeiture against the

12 defendant funds and/or to obtain an indictment alleging that the defendant funds are subject to

13 forfeiture.

14          27.     By Stipulation and Order April 28, 2021, the parties stipulated to extend to May 27,

15 2021, the time in which the United States is required to file a civil complaint for forfeiture against the

16 defendant funds and/or to obtain an indictment alleging that the defendant funds are subject to

17 forfeiture.

18          28.     By Stipulation and Order May 27, 2021, the parties stipulated to extend to June 25,

19 2021, the time in which the United States is required to file a civil complaint for forfeiture against the

20 defendant funds and/or to obtain an indictment alleging that the defendant funds are subject to

21 forfeiture.

22          29.     By Stipulation and Order June 25, 2021, the parties stipulated to extend to July 26, 2021,

23 the time in which the United States is required to file a civil complaint for forfeiture against the

24 defendant funds and/or to obtain an indictment alleging that the defendant funds are subject to

25 forfeiture.

26          30.     As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to further

27 extend to August 26, 2021, the time in which the United States is required to file a civil complaint for

28 forfeiture against the defendant funds and/or to obtain an indictment alleging that the defendant funds
                                                       5
                                                                              Stipulation to Extend Time to File Complaint
           Case 2:17-mc-00157-TLN-KJN Document 54 Filed 07/26/21 Page 6 of 6



 1 are subject to forfeiture.

 2          31.     Accordingly, the parties agree that the deadline by which the United States shall be

 3 required to file a complaint for forfeiture against the defendant funds and/or to obtain an indictment

 4 alleging that the defendant funds are subject to forfeiture shall be extended to August 26, 2021.

 5   Dated:       7/26/2021                                 PHILLIP A. TALBERT
                                                            Acting United States Attorney
 6
                                                            /s/ Kevin C. Khasigian
 7                                                          KEVIN C. KHASIGIAN
                                                            Assistant U.S. Attorney
 8

 9   Dated:       8/25/2021                                  /s/ Yan Shrayberman
                                                            YAN SHRAYBERMAN
10                                                          Attorney for claimants
                                                            Gregorio Ramirez Castillo and
11                                                          Jennifer Jannette Castillo-Ramirez
                                                            (Authorized via email)
12

13          IT IS SO ORDERED.
14 Dated: July 26, 2021

15

16                                                     Troy L. Nunley
17                                                     United States District Judge

18

19

20

21

22

23

24

25

26

27

28
                                                        6
                                                                             Stipulation to Extend Time to File Complaint
